Title: To James Madison from Thomas Leiper, 14 June 1809
From: Leiper, Thomas
To: Madison, James


Dear Sir
Philada. June 14th 1809
I am informed that Joseph Wilson the American Consul at Dublin is dead and that Mr. Alexander of New York is applying to be appointed in his place. Mr. Samuel Carswell inform[s] me he is perfectly in sentiment with the high flying Federalist of New York and I should conclud from that circumstance he was not fit to represent the American Goverment at no time but most especially at the present period. I am given to understand that Thomas English of the House of English of Holland is applying for the appointment. My opinion is you cannot get a better man for Altho’ he was born in Ireland he is an American in thought word & Deed and I am certain from my personal knowledge of the man he will do honor to the appointment. Perhaps it may come to your knowledge that his House stopt payment some time ago that is all true but they can pay 20/ in the pound and have a reversion of some $60,000. So honorable did Mr. English’s transactions appear to his Assignees that they adressed the Bank of Pennsylvania and requested they might give up their charge and that Mr. English himself should be appointed to settle the Concern. The Bank of Pennsylvania did agree to it and the other Banks followed their example. Duncan McIntoch merchant of Aux Cayes (my friend) desired me to mention to you that he would be exceedingly obliged by being appointed Consul at that place but my empression then and are still that you would make no appointment for that Ireland [sic] at this time was the reason I did not apply to you march last.
I observe they are (I mean the federalist are) passing you off at the expence of Mr. Jefferson but if you mean to live after your dead follow his footsteps. Do what is right and never think of consequences and by [no] means let that shabby Virtue called prudence get the better of your under[s]tanding for if you do it is One Hundred to One you fall into the same error our last Congress did when they repailed the embargo Law for this thing pleased none but Essex Junto or to express my opinion more fully the friends of England for no doubt they were at the bothom of it. God bless you it appears to me you will have a troublesome time of it but make up your mind to meet it. I am with respect & esteem Sincerely Yours
Thomas Leiper
